By JUDGE JAMES H. CHAMBLIN
At the hearing on August 22, 1990, on the Petition pursuant to § 43-17.1, the Court took under advisement the respondent’s Motion to Strike after presentation of the petitioner’s evidence. The issue is whether the respondent, a golf course architectural firm, can assert a mechanic’s lien under Chapter 1 of Title 43; and, if so, under what circumstances.
For the reasons hereinafter set forth, I am of the opinion that under Virginia law, an architect is entitled to a mechanic’s lien if he provides the "labor" required under § 43-3 as interpreted by the Supreme Court in Cain v. Rea, 159 Va. 446 (1932). In other words, an architect is entitled to the lien if he puts his labor into the plans for the erection of a building or structure and actually supervises its erection. I reach this opinion because § 43-3 speaks in terms of "performing labor or furnishing materials" as opposed to speaking in terms of "improvement" of real estate as in the Minnesota cases cited by counsel, Korsunky Krank Ericson Architects v. Walsh, 370 N.W.2d 29 (Minn. 1985); Jandrich v. Svabek, 211 N.W. 957 (Minn. 1927); Lamoreaux v. Andersch, 150 N.W. 908 (Minn. 1915), or "work done for and about" a building as in the Maryland case cited by counsel. Morris *479J. Liebergott & Associates v. Investment Building Corporation, 241 A.2d 138 (Md. 1968).
Because the petitioner’s evidence did present a prima facie case that the respondent did not provide plans and supervise construction pursuant thereto, the Motion to Strike is overruled.